COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-17-00398-CR


Robert Everett Mardis III               §    From the 372nd District Court

                                        §    of Tarrant County (1452925D)

v.                                      §    February 1, 2018

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM